DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 1/14/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 18-51, 53-55 were cancelled in a preliminary amendment prior to examination.
5.         Claims 1-17, 52, 56-57 are numbered accordingly are allowed herein. 
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 1/14/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment to claims 1-17, 52, 56-57 the claim objections are withdrawn herein. 
Allowable Subject Matter
1.	Claims 1 -17, 52, 56-57 are allowed herein and numbered accordingly.  
2.	As to Independent Claims 1, 12, and 52 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior art, Takeda et al. US 20200403763 discloses in Section [0037] Radio communication use partial frequency bands (i.e. BWPs); a user terminal performs communication using at least two activated frequency bands and controls activation/deactivation of the plurality of frequency Section [0032] BWPs are configured for the user terminal having capability and one or more BWPs may be active at given time; Section [0040] The DCI include BWP information indicating correspondence between BWP and the DCI. 
	However, Takeda is silent on deactivating a first BWP of the plurality of active BWPs based on the signaling; and  receiving configuration information from the second device, wherein the configuration information instructs the first device to deactivate at least one BWP of the plurality of active BWPs other than a second BWP based on priorities of the plurality of active BWPs or frequency spacings between the plurality of active BWPs and the second BWP until a capability of all of the plurality of active BWPs of the first device is within a capability of the first device.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1 -17, 52, 56-57 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, 
claims 1 -17, 52, 56-57 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477